Citation Nr: 1719899	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to October 1974, from July 1977 to November 1984, and from September 1990 to July 1991 and had additional service with the Army National Guard until June 1998 when he retired.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was previously before the Board in April 2013. At that time, the Veteran's service connection claims for sleep apnea, chronic fatigue syndrome, and a breathing disorder were remanded for additional development. During the remand, the Veteran's breathing disorder claim was addressed in a July 2016 rating decision that granted service connection for asthma and chronic obstructive pulmonary disease (COPD). This represents a complete grant of the benefit sought as to the breathing disorder issue that was previously on appeal. Consequently, it is no longer before the Board.


FINDINGS OF FACT

1. The Veteran's sleep apnea did not have onset during service and was not caused or permanently aggravated by his active military service.

2. The preponderance of the evidence is against a finding that the Veteran suffered from chronic fatigue syndrome at any time during the appeal period.


CONCLUSIONS OF LAW

1. The evidence of record does not meet the criteria to establish service connection for sleep apnea. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The evidence of record does not meet the criteria to establish service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Here, the required notice was provided by letter dated April 2006.

VA also has a duty to assist a Veteran in the development of the claim. That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The claims file contains the Veteran's service treatment records, private treatment records identified as relevant by the Veteran, relevant VA medical records and VA medical examinations, the Veteran's own contentions, and information from the Social Security Administration (SSA) indicating that SSA has never adjudicated a disability claim made by the Veteran.

These matters were previously remanded by the Board in April 2013. At that time, the Board directed VA to request the Veteran to identify any other private treatment records relevant to his claim and provide the Veteran with VA examinations to assess the nature and etiology of his claimed chronic fatigue and sleep apnea conditions. VA wrote to the Veteran in January 2016 requesting the Veteran to identify additional medical records and has received no response. The VA examinations were performed in May 2016. Consequently, the Board finds that VA has substantially complied with the remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). The reports of these examinations provide a thorough and accurate description of the Veteran's conditions based on a review of the Veteran's claims file, an in-person examination, and a history elicited from the Veteran. The Board finds these opinions and examinations adequate. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Consequently, the Board finds that all necessary development relevant to the claims on appeal has been accomplished and appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).

2. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Special regulations provide that VA will pay compensation for Persian Gulf veterans who later manifest certain qualifying chronic disabilities. 38 C.F.R. § 3.317(a). To obtain service connection for a qualifying chronic disability, the evidence must show: (1) that the Veteran is a Persian Gulf veteran; (2) who exhibits objective indications of a qualifying chronic disability; (3) that manifests either during active duty in the Southwest Asia theater, or to a degree of 10 percent or more prior to December 31, 2021; and (4) that cannot be attributed to any known clinical diagnosis by history, examination, or laboratory tests. 38 C.F.R. § 3.317(a)(1). A Persian Gulf veteran is a Veteran who served on active duty in the Southwest Asia theater of operation during the Persian Gulf War. 38 C.F.R. § 3.317(e)(1). The Southwest Asia theater of operation refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2). Chronic fatigue syndrome is one example of a "medically unexplained chronic  mutisymptom illness" that VA regulations regard as a qualifying chronic disability. 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A. Sleep Apnea

The Veteran's STRs do not contain any records that the Veteran complained of symptoms or sought or received treatment for sleep apnea during service. However, in reports of medical history submitted by the Veteran to his service department in March 1991, June 1991, and June 1996  the Veteran reported that he frequently had difficulty sleeping.

The Veteran sought treatment from a civilian, non-VA, doctor in January 1998 and August 2000 complaining of difficulty sleeping. These records do not indicate whether the Veteran's sleeping problems were related to apnea. The Veteran has insomnia in addition to sleep apnea. He is service-connected for PTSD, and a December 2011 VA examination indicates insomnia as a feature of that condition.

A June 2002, VA treatment note records that the Veteran reported experiencing chronic fatigue and a history of poor sleep and waking up frequently during the night since 1992. The treatment note does not specifically describe apnea symptoms.

The Veteran underwent a sleep study in April 2003 and experienced apneas and hypoapneas during the sleep study. An April 2004 VA treatment note indicates that the Veteran had previously been diagnosed with sleep apnea that was treated using a continuous positive airway pressure (CPAP) ventilator for the preceding eighteen months.

The Veteran continued to seek treatment for sleep apnea intermittently from VA. In June 2011, the Veteran sought a replacement CPAP ventilator and reported that he had been diagnosed with sleep apnea 12 years prior (approximately 1999). He underwent a second sleep study in August 2011. Significant obstructive sleep apnea was observed during this sleep study leading to an impression of obstructively sleep apnea and a recommendation that the Veteran treat his condition with a CPAP ventilator.

At a VA examination in May 2016, the Veteran reported that he had been diagnosed with sleep apnea since 1991 and received his first CPAP at that time. The VA examiner stated that the Veteran's sleep apnea was less likely than not caused or aggravated by the Veteran's service. The examiner explained that the Veteran's sleep apnea was likely the result of the Veteran's obesity. The VA examiner further explained that obesity was the strongest risk factor for obstructive sleep apnea in both men and women and that the Veteran's body mass index (BMI) had placed him in the obese category, according to VA treatment records, since 2002. The examiner also referred to the results of a prospective study in explaining this opinion.

The Board finds that the evidence of record does not meet the criteria to establish service connection by a preponderance of the evidence. While the evidence establishes that the Veteran has been diagnosed with sleep apnea and also reported frequent trouble sleeping on his medical history reports while he was in active service, the evidence of record preponderates against a finding of a connection between his sleep apnea and his service, to include his reported frequent trouble sleeping. The earliest medical evidence of a sleep apnea diagnosis is from April 2003, five years after the Veteran retired and approximately a year after the Veteran's records indicate that his BMI placed him in the obese category, according to the May 2016 VA examiner. It was also the VA examiner's opinion that the Veteran's obesity was the etiological origin of his sleep apnea and not his service.

The Board has taken into account the Veteran's reports that he was diagnosed with sleep apnea prior to April 2003. In April 2004, he reported that he had been diagnosed with sleep apnea and prescribed a CPAP ventilator eighteen months earlier (approximately October 2002). In June 2011, the Veteran reported that his diagnosis dated to 12 years earlier (1999). Then, in May 2016, the Veteran dated his sleep apnea diagnosis back to 1991 in the history he gave to the VA examiner. However, the Board observes that additional details the Veteran provided to the examiner about his diagnosis in 1991, including the medical facility where he received the diagnosis and the treatment provided, correlate with the April 2003 sleep study report. The Veteran is competent to report a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, the wide variability in the dates the Veteran gave for his initial diagnosis suggests that the Veteran may not have accurately recalled or may have been estimating the date of his original diagnosis when he gave these varying histories. Consequently, the Board finds that they do not carry as much weight in establishing the etiology of the Veteran's sleep apnea as the opinion of the VA examiner who explained the most likely cause of the Veteran's sleep apnea condition and related that cause to the evidence of record in the Veteran's claims file and the results of a longitudinal study.

In reaching the conclusion that the evidence does not establish a link between the Veteran's sleep apnea and his service, the Board has considered the benefit of the doubt rule. However, the benefit of the doubt doctrine cannot establish an element of service connection where the preponderance of the evidence weighs against such a finding. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B. Chronic Fatigue Syndrome

The Veteran's service treatment records and private treatment records do not contain a record of complaints or treatment for chronic fatigue syndrome.

A June 2002 VA treatment note indicates that the Veteran reported a history of chronic fatigue syndrome beginning in 1992 and the VA physician who treated the Veteran at this visit indicated an impression of chronic fatigue syndrome. However, the Veteran does not appear to have sought or received treatment for chronic fatigue syndrome since June 2002.

The Veteran was afforded a VA examination regarding chronic fatigue syndrome and undiagnosed or unexplained illnesses related to Gulf War service (Gulf War examination). The physician recorded that the Veteran denied a history of being diagnosed with chronic fatigue syndrome on the Gulf War examination report. The examiner also indicated that the Veteran had not been diagnosed with chronic fatigue syndrome on both the Gulf War examination and chronic fatigue syndrome examination reports.

The Board finds that the evidence of record is against a finding that the Veteran has suffered from chronic fatigue syndrome at any point during the appeal period. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim). This conclusion is based on the scant evidence that a diagnosis was ever made, the opinion of the VA examiner, and is consistent with the medical history provided by the Veteran to the May 2016 VA examiner. Because the weight of the evidence is against a diagnosis of chronic fatigue syndrome, the Board finds that there is no valid claim of service connection for such disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the applicability of the special rules regarding compensation for Gulf War veterans who suffer from qualifying chronic disabilities. The Veteran's service personnel records reflect that he served in the Southwest Asia theater of operations during the Persian Gulf period of war. See 38 C.F.R. § 3.2 (defining the periods of war). Chronic fatigue syndrome is also listed as an example of a medically unexplained chronic multisystem illness for which compensation is available to Persian Gulf veterans. 38 C.F.R. § 3.317(2)(i)(b)(1). However, the Veteran's service connection claim for chronic fatigue syndrome cannot be granted under the regulations governing compensation for Persian Gulf veterans for the same reason that his claim cannot be granted more generally; as described above, the evidence of record preponderates against a finding that the Veteran has been diagnosed with chronic fatigue syndrome. 

The Board has also considered the Veteran's claim for service connection for "chronic fatigue syndrome, to include as due to undiagnosed illness" more broadly as a claim for service connection for an undiagnosed or medically unexplained multisymptom illness other than chronic fatigue syndrome. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). VA regulations provide for compensation for Gulf War veterans who later manifest undiagnosed or medically unexplained chronic multisymptom illnesses including such signs and symptoms as fatigue, skin symptoms, headache, muscle pain, joint pain, neurological and neuropsychological symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss and (in women) menstrual disorders. 38 C.F.R. § 3.317(b).

The same treatment note from June 2002 where a VA physician indicated an impression of chronic fatigue syndrome also discussed many of the signs and symptoms of undiagnosed or medically unexplained multisymptom illnesses listed above including headaches, joint pain, muscle aches, sleep disturbances, impaired memory, and skin symptoms. The Veteran reported that these symptoms dated back to 1992 or 1996. The Veteran was referred to the Gulf War Clinic. These symptoms did not lead to diagnosis, continued treatment or monitoring the Veteran for an undiagnosed or unexplained multisymptom illness related to Persian Gulf service. 

Some of these symptoms have recurred throughout the history of the Veteran's treatment. However, they have most frequently been discussed in the context of other diagnosed conditions. For instance, fatigue has featured in the treatment of the Veteran's psychiatric condition for which he is otherwise service-connected (June 2004 VA treatment note) or in relation to low testosterone levels (January 2014 VA treatment note). Similarly, the Veteran has sought treatment for joint pain and received treatment for it in the context of his gout (July 2008 VA treatment note) or arthritis (December 2011 VA treatment note). The May 2016 VA examiner reviewed the Veteran's history and concluded that there were no diagnosed illnesses for which no etiology was established and that the Veteran had not reported any additional signs and/or symptoms not addressed through the completion of other VA examinations.

One of the requirements necessary to obtain compensation for an undiagnosed or medically unexplainable multisymptom illness is that the signs, symptoms, or conditions cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii). Here, the opinion of the VA examiner who considered the matter was that the Veteran's conditions were attributable to his other diagnoses which have etiologies and no contrary opinion appears in the record. Consequently, the Board finds that the evidence of record does not support a finding that the veteran suffers from an undiagnosed or medically unexplainable multisymptom illness related to his Persian Gulf service.

In reaching the conclusion that the evidence does not support finding a diagnosis of chronic fatigue syndrome or undiagnosed or medically unexplained multisymptom illness, the Board has considered the benefit of the doubt rule. However, the benefit of the doubt doctrine cannot establish an element of service connection where the preponderance of the evidence weighs against such a finding. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).





ORDER

Service connection for sleep apnea is denied.

Service connection for chronic fatigue syndrome, to include as due to undiagnosed illness, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


